DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Response to Amendment	2
Claim Interpretation	2
Claim Rejections - 35 USC § 103	3
Conclusion	7


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 8/31/21.  Claims 1-12 are currently pending.



Claim Interpretation
In response to applicant’s amendment of claims 1-8, the previous invocation of 35 USC 112 (f), means plus function is withdrawn.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Kawagishi et al (US 2015/0006447 A1) in view of Guttag et al (US 2006/0111644 A1).
Regarding claim 1, Kawagishi discloses an information processing apparatus comprising: a memory storing a program (see fig. 2, 0035, “main memory”); and on or more processors which, by executing the program (see 0035, “programs to be executed by the CPU 1001”), function as first inference unit configured to perform a first inference to medical image data and obtain information representing a diagnostic name identified from the medical image data as a first inference result (see 0045, 0047; “inference unit 108 infers the probability of the abnormal shadow being each diagnosis name”); and second inference unit configured to perform a second inference to the medical image data and the information related to the diagnostic name and obtain information related to an image finding 
	Guttag, in the same field of endeavor, teaches using a first classifier and using a second classifier (see 0035; “a first classifier trained to classify the feature vector as belonging to a non-seizure class or a seizure class of a first type and a second classifier trained to classify the feature vector as belonging to a non-seizure class or a seizure class of a second type”).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Kawaghishi to utilize the limitations supra as suggested by Guttag.  The suggestion/motivation for doing so would have been to enhance the capabilities of the diagnosis by enabling seizure detection for patients (see 0005).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kawaghishi, while the teaching of Guttag continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
 	Regarding claim 2, Kawagishi discloses an information processing apparatus comprising: a memory storing a program (see fig. 2, 0035, “main memory”); and one or more processor which, by executing the program (see 0035, “programs to be executed by the CPU 1001”), function as first inference unit configured to perform a first inference to medical image data and obtain information representing a likelihood of a malignancy of a disease identified from the medical image data as a first inference result (See 0057, 0062-0065, 0076, 0040, 0045, 0047, 0048-0050; “inference unit 108 infers the probability of the abnormal shadow being each diagnosis name”); and second inference unit configured to perform a second inference to the medical image data and the information representing a likelihood of the malignancy of the disease and obtain information related to an image finding as a second inference result (See 0057, 0062-0065, 0076, 0040, 0045, 0047, 0048-0050; see 0048-0050, 0041; “second influence”… “estimated diagnosis name”).  Kawaghishi does not teach expressly using a first classifier and using a second classifier.
	Guttag, in the same field of endeavor, teaches using a first classifier and using a second classifier (see 0035; “a first classifier trained to classify the feature vector as belonging to a non-seizure class or a seizure class of a first type and a second classifier trained to classify the feature vector as belonging to a non-seizure class or a seizure class of a second type”).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Kawaghishi to utilize the limitations supra as suggested by Guttag.  The suggestion/motivation for doing so would have been to enhance the capabilities of the diagnosis by enabling seizure detection for patients (see 0005).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kawaghishi, while the teaching of Guttag continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 3-5, Kawaghishi teaches second inference unit is further configured to perform the second inference by a parameter and/or an inference technique in accordance with the first inference result and obtain the information representing the image finding (paragraphs 0045, 0047-0050); perform the second inference by a parameter and/or an inference technique in accordance with the first inference result and obtain the information representing the image finding (paragraphs 0045, 0047-0050); a classifier for obtaining the information representing the image finding for each combination of the diagnostic name and an item of the image finding and obtain the information representing the image finding by using the classifier corresponding to the combination including the diagnostic name serving as the first inference result (paragraphs 0045, 0047-0050).
Regarding claims 6-8, Kawaghishi teaches first image processing unit configured to perform image processing on the medical image data and obtain a first image feature amount, wherein the first inference means is configured to perform the first inference to the first image feature amount, and wherein the second inference means is configured to perform the second inference to the first image feature amount and the first inference result (see paragraphs 0048-0050); a first image processing unit configured to perform image processing on the medical image data and obtain a first image feature amount, wherein the first inference means is configured to perform the first inference to the first image feature amount, and wherein the second inference means is configured to perform the second inference to the first image feature amount and the first inference result (see paragraphs 0048-0050); a second image processing unit configured to perform image processing in accordance with the first inference result on the medical image data and obtain a second image feature amount, wherein the second inference means is configured to perform the second inference to the second image feature amount (see paragraphs 0048-0050).
Regarding claims 9 and 10, the claims are analyzed as a method and non-transitory computer-readable storage medium that implements the limitations of claim 1, respectively (see rejection of claim 1).
Regarding claims 11, 12, the claims are analyzed as a method and non-transitory computer-readable storage medium that implements the limitations of claim 2, respectively (see rejection of claim 2).





Conclusion
Claims 1-12 are rejected.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666